Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-20 are objected to because of the following informalities:
In regards to claims 15-20, examiner recommends changing the name of the “second mandible tray” to a “maxilla tray”. From the other independent claims 1 and 8, it is clear that the first mandible tray and the second mandible tray are configured to conform to the mandible and the maxilla.
In regards to Claim 17, line 2, the phrase “The first tray” should be corrected to “the first tray”. The first letter in “the” should be lower case.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0207021 A1 (Newby et al., hereinafter referred to as Newby).
An annotated Fig 7 of Newby’s disclosure is provided below:

    PNG
    media_image1.png
    782
    669
    media_image1.png
    Greyscale

In regards to Claim 1, Newby discloses an apparatus, comprising:
a top tray 10 (upper bite tray 10) configured to be inserted into a mouth of a user (Title, Mandibular advancement frame), the top tray 10 comprising:

	a first set of male fasteners 12 (plurality of projections 12) protruding from an underside of the top tray (Illustrated in Figs 7 and 8, wherein the projections 12 lie on the side opposite of groove 11, which is the underside);
a top position adjuster 20 (upper frame 20) attached to the underside of the top tray (Paragraph 0034, the upper frame 20 can cooperate to couple the upper bite tray 10 to the upper frame 20), comprising:
	a first set of female fasteners 24 (holes 24) complimentary with the first set of male fasteners, wherein the top tray 10 and the top position adjuster 20 are joined by the first set of male fasteners and the first set of female fasteners (Paragraph 0041, the upper bite tray 10 can have a plurality of projections 12. The projections 12 can mate with corresponding holes 24 in the upper frame 20. Heat can be applied to melt or weld the two pieces 10 and 20 together. Examiner notes that upper frame 20 is mislabeled as upper frame 10 in the passage. Further illustrated in Figs 7 and 8) to form an upper mandible tray 10+20;
	a recess 27 (the recess formed by parallel walls 27) on an underside of the top position adjuster (Paragraph 0042, the upper frame 20 can further include ribs 21 disposed in a channel between parallel walls 27 having teeth 25 facing the rib 21) on an underside of the top position adjuster 20 (Illustrated in Fig 7); and
	a set of male position aligners 21 (ribs 21) disposed in the recess (Paragraph 0042, the upper frame 20 can further include ribs 21 disposed in a channel between parallel walls 27 having teeth 
a bottom tray 30 (lower bite tray 30) configured to be inserted into the mouth of the user (Title, Mandibular Advancement Device), comprising:
	a lower teeth channel 31 (channel 31) formed by the thermoplastic material (Paragraph 0032, upper bite tray 10 and the lower bite tray 30 are formed from a heat-moldable material such is commonly used in athletic mouth guards), wherein the lower teeth channel 31 is configured to fit around or conform to two or more lower teeth of the user (Paragraph 0046. The lower bite tray 30 can include channels 31 for receiving the teeth of a lower jaw of a user); and
	a second set of male fasteners 32 (projections 32) protruding from a topside of the bottom tray (Illustrated in Fig 7); and
a bottom positon adjuster 40 (lower frame 40) attached to the topside of the bottom tray (Paragraph 0046, the lower frame 40 and the lower bite tray 30 can be joined), comprising:
	a second set of female fasteners 43 (holes 43) complimentary with the second set of male fasteners 32, wherein the bottom tray 30 and the bottom position adjuster 40 are joined by the second set of male fasteners 32 and the second set of female fasteners 43 (Paragraph 0046, the projections 32 can be received in mating holes 43 in the lower frame) to form a lower mandible tray 30+40;

	the set of openings 46 is positioned on the bottom position adjuster to be directly over one or more lower teeth of the user and the user wears the lower mandible tray 30+40 (Paragraph 0049, the upper frame 20 can further include ribs. The ribs can be pressed into channels 46 of mating portion 41 of the lower frame to hold the two halves together. The adjustment can be performed by a user while the device is in the user’s mouth. The user can bite thereby forcing the rib into the channels 46 of the mating portion 41 and also causing the teeth 44 to interlock with corresponding teeth on the upper frame. Because the user interacts with the ribs and channels by biting, the ribs are directly under one or more lower teeth of the user. Further illustrated in Figs 7-8); and
	the set of openings 46 is configured to fit into the recess 27 and over the male position aligner 21 to connect the upper mandible tray and the lower mandible tray (Paragraph 0052, the two halves can be pressed together by biting thereby forcing the ribs 21 into the channels 46 of the mating portions 41 and fixing the two halves in their relative positions);
wherein, as the user wears the upper mandible tray and the lower mandible tray:
connection of the top position adjuster 20 and the bottom position adjuster 40 is laterally and longitudinally adjustable (Paragraph 0043, the two halves can slide fore and aft along the rib 21. When the two halves are desirably positioned, the two halves can be pressed together); and
a position of the upper mandible tray 10+20 relative to the position of the lower mandible tray 30+40 in a mouth of the user prevents occlusion or obstruction of an airway of the user as the user sleeps (Paragraph 0003, these devices are placed in the mouth and gently displace the lower jaw forward with respect to the upper jaw. This displacement can open the airway, prevent snoring, and make it easier for the wearer to breathe).
In regards to Claim 4, Newby discloses the invention as claimed above.

	the snap joint comprises a hook 21 (ribs 21. Examiner notes that the set of male aligners 21 refers to the set of ribs, and hook 21 refers to a singular rib) and a catch 46 (channels 46. Examiner notes that the set of openings 46 refers to the set of channels, and catch 46 refers to a singular channel); and
	the snap joint connects the upper mandible tray to the lower mandible tray (Paragraph 0052, the two halves can be pressed together by biting thereby forcing the ribs 21 into the channels 46); and
	a pressing surface 26+45 (tabs 26 and 45) coupled to the hook or the catch (Paragraph 0050, the upper frame 20 can further have a tab 20 that projects from a side of the frame 20. A corresponding tab 45 of the lower frame 40 can be positioned slightly offset from the tab 26), wherein, as the upper mandible tray and the lower mandible tray are connected, pressure on the pressing surface deflects the hook or the catch to disconnect the upper mandible tray and the lower tray (Paragraph 0050, the tabs 46 and 45 can assist a user to separate the two halves with by grasping the tabs and imparting a slight twisting motion).
In regards to Claim 5, Newby discloses the invention as claimed above.
Newby further disclose wherein:
the set of male position aligners 21 comprises a post, a peg, a pin, a dowel, a hook, a hanger, or a tab (Paragraph 0053, rib 21 can be substantially cylindrical. This is a dowel); and
the set of openings 46 comprises a cavity, a hole, or a channel (element 46 is labeled as a channel).
In regards to Claim 7, Newby discloses the invention as claimed above.

the spacer tab 23 is integrated with the top position adjuster 20 (Paragraph 0049, the upper frame can include a spacer 23 in the air gap 50) or the bottom position adjuster;
the spacer tab 23 is positioned on the top position adjuster 20 or the bottom position adjuster 40 to be between incisors of the user as the user wears the upper mandible tray or the lower mandible tray (Fig 7, wherein the spacer tabs 23 are in a posterior region of the top position adjuster); and
the spacer tab maintains an open airway 50 (air gap 50) between the upper mandible tray 20 and the lower mandible tray 40 as the user wears the upper mandible tray 20 and the lower mandible tray 40 (Paragraph 0034, a space 50 between the upper frame 20 and the lower frame 40 can additionally allow air to pass).
In regards to Claim 15, Newby discloses a device, comprising:
a first tray 10 (upper bite tray 10), comprising:
	a first channel 11 (groove 11) configured to conform to a first set of teeth of a user (Paragraph 0031, groove 11 and 31 sized in approximate proportions to receive human teeth); and
	a first fastener side 12 (plurality of projections 12) on a first side of the first tray 10 (Illustrated in Figs 7 and 8, wherein the projections 12 lie on the side opposite of groove 11, which is the underside);
a first position adjuster 20 (upper frame 20) attached to the first tray 10 (Paragraph 0041, heat can be applied to melt or weld the two pieces 10 and 20 together), comprising a second fastener side 24 (holes 24) on a second side of the first position adjuster (Paragraph 0041, the upper bite tray 10 can have a plurality of projections 12. The projections 12 can mate with corresponding holes 24 in the upper Examiner notes that upper frame 20 is mislabeled as upper frame 10 in the passage. Further illustrated in Figs 7 and 8);
a second tray 30 (lower bite tray 30), comprising:
	a second channel 31 (channel 31) configured to conform to a second set of teeth of the user (Paragraph 0046. The lower bite tray 30 can include channels 31 for receiving the teeth of a lower jaw of a user); and
	a third fastener side 32 (projections 32) on a first side of the second tray (Illustrated in Figs 7 and 8, wherein the projections 32 lie on the side opposite of groove 31, which is the underside);
a second positon adjuster 40 (lower frame 40) attached to the second tray (Paragraph 0046, the projections 32 can be received in mating holes 43 in the lower frame), comprising a fourth fastener side 43 (holes 43) on a second side of the second position adjuster (Fig 7, wherein the fourth fastener side 43 is on a surface), wherein the second tray 30 and the second position adjuster 40 are connected the third fastener side 32 and the fourth fastener side 43 to form a second mandible tray 30+40 (Paragraph 0046, the projections 32 can be received in mating holes 43 in the lower frame);
a set of position aligners 21 (ribs 21) integrated with the first position adjuster 20 or the second position adjuster 40 (Paragraph 0042, the upper frame 20 can further include ribs 21); and
a set of openings 41 (mating portion 41) in an opposite position adjuster from the set of position aligners 21 (Paragraph 0049, the upper frame 20 can further include ribs. The ribs can be pressed into channels 46 of mating portion 41 of the lower frame to hold the two halves together), as the user wears the first mandible tray 10+20 and the second mandible tray 30+40:

connection of the first position adjuster 20 and the second position adjuster 40 is longitudinally adjustable (Paragraph 0043, the upper and lower frames 20 and 40 can be adjusted with respect to one another by placing the two frames next to each other, but not snapping them together. In this configuration, the two halves can slide fore and aft along the rib. When the two halves are desirably positioned, the two halves can be pressed together) to prevent occlusion or obstruction of an airway of the user (Paragraph 0003, these devices are placed in the mouth and gently displace the lower jaw forward with respect to the upper jaw. This displacement can open the airway, prevent snoring, and make it easier for the wearer to breathe).
In regards to Claim 16, Newby discloses the invention as claimed above.
Newby further discloses wherein:
as the first fastener side 12 is a male fastener side (a plurality of projections is male), the second fastener side 24 is a female fastener side (a hole is female);
as the first fastener side is the female fastener side, the second fastener side is the male fastener side;
as the third fastener side 32 is the male fastener side (a plurality of projections is male), the second fastener side 43 is the female fastener side (a hole is female); or
as the third fastener side the female fastener side, the fourth fastener side is the male fastener side.
In regards to Claim 17, Newby discloses the invention as claimed above.
Newby further discloses wherein:

the second tray 30 is configured to secure the second mandible tray 30+40 to a second teeth of the user (Paragraph 0031, groove 11 and 31 sized in approximate proportions to receive human teeth).
In regards to Claim 19, Newby discloses the invention as claimed above.
Newby further discloses comprising an orientation indicator (the words upper and lower as seen in Fig 3) disposed on the first mandible tray 10+20 or the second mandible tray 30+40, wherein the orientation indicator identifies to the user the first mandible tray 10+20 or the second mandible tray 30+40 so that the user puts the first mandible tray or the second mandible tray into a mouth of the user in a proper orientation (Fig 3, wherein the word “upper” indicates an upper set of teeth, and the word “lower” indicates a lower set of teeth).
In regards to Claim 20, Newby discloses the invention as claimed above.
Newby further comprises alignment marks 25, 44 (teeth 25 and 44) on the first mandible tray 10+20 (teeth 25) and the second mandible tray 30+40 (teeth 44), wherein the alignment marks 25, 44 indicates an alignment interval of the first mandible tray 10+20 relative to the second mandible tray 30+40 (Paragraph 0049, the teeth 44 can mate with teeth on the upper frame 20 and can prevent the two frames from sliding fore and after the upper frame 20 and the lower frame 40 have been pressed together. Because the upper frame 20 and the lower frame 40 are slotted via the teeth, the teeth 25, 44 serve is alignment marks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0207021 A1 (Newby) in view of US 2020/0147473 A1 (Maloney et al., hereinafter referred to as Maloney) and US 2014/0352704 A1 (Farrell).
In regards to Claim 2, Newby discloses the invention as claimed above.
Newby does not further disclose:
the top tray or the bottom tray is a unibody;
the thermoplastic material comprises a molding temperature less than or equal to 200 degrees Fahrenheit; and
the first set of male fasteners retain shape as the upper teeth channel is molded to the upper teeth of the user or second set of male fasteners retain shape as the lower teeth channel is molded to the lower teeth.
Maloney teaches an analogous apparatus (being an oral appliance), further teaching an analogous top tray 102 (base portion 102) that is unibody (Paragraph 0049, the base portion 102 may be a substantially monolithic element that is formed in a single injection molded plastic) for the purpose of being formed in a single injection molded process, 3D print process, machining process, or other manufacturing process. The base portion may be substantially uniform in chemical construction and molecular construction throughout and may not include seams or other evidence of molecular fusions (Paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top tray or the bottom tray, as disclosed by Newby, to be unibody, as taught by Maloney in order to be formed in a single injection molded process, 3D print process, machining process, or other manufacturing process (Paragraph 0049). This simplifies the manufacturing process, and allows for a stronger tray because there are no fault lines within the body (due to not having seams or other molecular fusions).
Newby in view of Maloney does not further disclose:
the thermoplastic material comprises a molding temperature less than or equal to 200 degrees Fahrenheit; and
the first set of male fasteners retain shape as the upper teeth channel is molded to the upper teeth of the user or second set of male fasteners retain shape as the lower teeth channel is molded to the lower teeth.
Farrell teaches an analogous apparatus (Title, oral appliance for protecting the teeth of the user), further teaching an analogous position aligner 32 (inner wall member 32) being comprised of a 
an analogous first set of male fasteners 38, 39 (opposed pair of pads 38, 39) (Paragraph 0088, the cross members 46 define two pairs of opposed spaces 48, 50. The spaces 48 are dimensioned to correspond with and receive the pads 39, and the spaces 60 are dimensioned to correspond to and receive pads 38) retain shape as an analogous upper teeth channel 20 (inner wall 20) is molded to the upper teeth of the user (Paragraph 0080, the mouthguard has an outer wall 18, an inner wall 20 connected by a web 22 so as to form an upper arch receiving channel 24 for receiving teeth of the upper arch) (Paragraph 0105, the base and sides of the EVA pads 38, 39 are essentially surrounded by a non user mouldable material which serves to maintain the dimensions of width and depth during remoulding) or the second set of male fasteners retain shape as the lower teeth channel is molded to the lower teeth of the user for the purpose of retaining thickness, width, and depth of the material such that effectiveness of the oral appliance is not reduced (Paragraph 0005, 0105) during remolding.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermoplastic material and first set of male fasteners, as disclosed by Newby in view of Maloney, to have a molding temperature less than or equal to 200 degrees Fahrenheit and have the first set of male fasteners retain shape, as taught by Farrell, in order to retain thickness, width, and depth of the material such that effectiveness of the oral appliance is not reduced (Farrell, Paragraph 0005, 0105) during remolding and over time.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0207021 A1 (Newby) in view of US 2014/0352704 A1 (Farrell).
In regards to Claim 3, Newby discloses the invention as claimed above.
Newby does not further disclose:
the upper teeth comprise an upper bicuspid or an upper molar; or
the lower teeth comprise a lower bicuspid or a lower molar.
Farrell teaches an analogous apparatus (Title, oral appliance for protecting the teeth of the user), further teaching an analogous upper teeth channel 24 (upper arch receiving channel 24) configured to fit around or conform to two or more upper teeth of the user; the upper teeth comprise an upper bicuspid or an upper molar (Paragraph 0021, the appliance has a front portion that receives the incisors and canine teeth and arms that extend into the occlusal plane and that receive the molars and premolars); or
the lower teeth comprise a lower bicuspid or a lower molar (Paragraph 0021, the appliance has a front portion that receives the incisors and canine teeth and arms that extend into the occlusal plane and that receive the molars and premolars. Paragraph 0023, the appliance may receive both the maxillary arch and mandibular arch) for the purpose of fitting an oral appliance to a user’s mouth (Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tooth receiving channel to receive a bicuspid or molar, as taught by Farrell, in order to fit an oral appliance to a user’s mouth (Farrell, Paragraph 0003).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0207021 A1 (Newby) in view of US 2020/0147473 A1 (Maloney).
In regards to Claim 6, Newby discloses the invention as claimed above.
Newby does not further disclose:
the top tray comprises a first unibody thermoplastic;
the top position adjuster comprises a first unibody injection-molded plastic;
the bottom tray comprises a second unibody thermoplastic; and
the bottom position adjuster comprises a second unibody injection-molded plastic.
Maloney teaches an analogous apparatus (being an oral appliance), further teaching an analogous tray 108 (dentition portion 108) comprises a first unibody thermoplastic (Paragraph 0056, the dentition portion 108 may be formed from a formable material such as EVA or other formable material. Paragraph 0084, the dentition portion may be thermoformed over the base layer).
an analogous position adjuster 102 (base portion 102) comprises a first unibody injection-molded plastic (Paragraph 0049, the base portion 102 may include polyurethane, pellethane, polypropylene, polyethylene, ethylene vinyl acetate, or another elastomeric injection molded plastic. The base portion 102 may be a substantially monolithic element that is formed in a single injection molded process for the purpose of being formed in a single injection molded process, 3D print process, machining process, or other manufacturing process. The base portion may be substantially uniform in chemical construction and molecular construction throughout and may not include seams or other evidence of molecular fusions (Paragraph 0049).
Although Maloney does not further disclose a separate top tray, top position adjuster, bottom tray, and bottom position adjuster, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top tray and bottom tray, as disclosed by Newby, to be a unibody thermoplastic, and the top position adjuster and the bottom position adjuster, as disclosed by Newby, to be a unibody injection-molded plastic, for the purpose of the top tray and bottom tray being adapted to allow for a boil and bite remolding phase (Maloney, Paragraph 0056) and the base portion being formed in a single injection molded process, 3D print process, machining process, or other manufacturing process (Maloney, Paragraph 0049). This simplifies the manufacturing process, and 
In regards to Claim 18, Newby discloses the invention as claimed above.
Newby further discloses wherein the first position adjuster 20 comprises a first horse-shoe shape (Fig 7-8, wherein the first position adjuster is horseshoe shaped), wherein the first position adjuster extends across the first set of teeth (Paragraph 0039, the groove 11 on upper bite tray 10 can be sized in approximate proportions to receive human teeth. Paragraph 0034, the upper bite tray 10 is coupled to the lower bite tray 20. Further illustrated in Fig 7-8);
the second position adjuster 40 further comprises a second horse-shoe shape (Fig 7-8, wherein the second position adjuster is horseshoe shaped) configured to align the second position adjuster over the second teeth of the user (Paragraph 0033, the lower bite tray 30 can include a U-shaped groove 31 sized in approximate proportions to receive the teeth of an adult human lower jaw. Paragraph 0034, the lower bite tray 30 is coupled to the lower frame 40);
the set of position aligners 21 comprises a right-side set and a left-side set (Paragraph 0034, the upper frame 20 can include ribs 21 on each side); and
the set of openings comprises right-side openings and left-side openings (Paragraph 0034, the upper frame 20 can include ribs 21 on each side. The lower frame 40 can include mating channels 41 to receive the ribs 41).
Newby does not further disclose:
wherein the first position extender extends across the first set of teeth from first right-side molars of the user to first left-side molars of the user;
wherein the second position extender extends across the second set of teeth from the second right-side molars of the user to second left-side molars of the user.
rd molars) for the purpose of fitting a user’s dentition within the bite platform (Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first position extender and the second position extender, as disclosed by Newby, to extend across the set of teeth from right-side molars to left-side molars, as taught by Maloney, in order to fit a user’s dentition within the bite platform (Maloney, Paragraph 0044). The first position extender and the second position extender are coupled to overlap each other perfectly (Newby, Figs 7-8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0207021 A1 (Newby) in view of US 2011/0017220 A1 (Lindsay et al., hereinafter referred to as Lindsay).
In regards to Claim 8, Newby discloses an apparatus comprising:
a top tray 10 (upper bite tray 10) configured to be inserted into a mouth of a user (Title, Mandibular advancement frame), the top tray 10 comprising:
	an upper teeth channel 11 (groove 11) configured to fit around upper teeth of the user (Paragraph 0031, groove 11 and 31 sized in approximate proportions to receive human teeth); and
	a first set of fastener sides 12 (plurality of projections 12) on an underside of the top tray (Illustrated in Figs 7 and 8, wherein the projections 12 lie on the side opposite of groove 11, which is the underside);
a top position adjuster 20 (upper frame 20), comprising:
	a second set of fastener sides 24 (holes 24) complimentary with the first set of fastener sides 12, wherein the top tray 10 and the top position adjuster 20 are joined by the first set of fastener Examiner notes that upper frame 20 is mislabeled as upper frame 10 in the passage. Further illustrated in Figs 7 and 8);
	a first set of position aligners 21 (ribs 21) on an underside of the top position adjuster (Illustrated in Fig 7);
a bottom tray 30 (lower bite tray 30) configured to be inserted into the mouth of the user (Title, Mandibular Advancement Device), comprising:
	a lower teeth channel 31 (channel 31) configured to fit around or conform around lower teeth of the user (Paragraph 0046. The lower bite tray 30 can include channels 31 for receiving the teeth of a lower jaw of a user); and
	a third set of fastener sides 32 (projections 32) on a top side of the bottom tray 30 (Illustrated in Fig 7); and
a bottom position adjuster 40 (lower frame 40), comprising:
	a fourth set of fastener sides 43 (holes 43) complimentary with the third set of fastener sides 32, wherein the bottom tray 30 and the bottom position adjuster 40 are joined by the third set of fastener sides 32 and the fourth set of fastener sides 43 to form a lower mandible tray 30+40 (Paragraph 0046, the projections 32 can be received in mating holes 43 in the lower frame);
	a set of openings 41 (mating portion 41) corresponding to the first set of position aligners 21 (Paragraph 0049, the upper frame 20 can further include ribs. The ribs can be pressed into channels 46 of mating portion 41 of the lower frame to hold the two halves together) and positioned on a top side of the bottom position adjuster 40 (Illustrated in Fig 7),
wherein, as the user wears the upper mandible tray 10+20 and the lower mandible tray 30+40:

	the first set of position aligners 21 is positioned to fit into the set of openings 41 to connect the upper mandible tray 10 and the lower mandible tray 30 in a second position that is different from the first position (Paragraph 0043, the upper and lower frames 20 and 40 can be adjusted with respect to one another by placing the two frames next to each other, but not snapping them together. In this configuration, the two halves can slide fore and aft along the rib. When the two halves are desirably positioned, the two halves can be pressed together);
the first position and the second position is longitudinally different (Paragraph 0043, the upper and lower frames 20 and 40 can be adjusted with respect to one another by placing the two frames next to each other, but not snapping them together. In this configuration, the two halves can slide fore and aft along the rib. When the two halves are desirably positioned, the two halves can be pressed together); and
the upper mandible tray 10 and the lower mandible tray 30 prevent occlusion or obstruction of an airway of the user (Paragraph 0003, these devices are placed in the mouth and gently displace the lower jaw forward with respect to the upper jaw. This displacement can open the airway, prevent snoring, and make it easier for the wearer to breathe).
Newby does not further disclose:
the first position and the second position are laterally different.
Lindsay teaches an analogous apparatus (Title, Self-Titratable Mandibular Repositioning Device), further teaching an upper mandible tray 110 (upper component 110) and a lower mandible tray 120 (lower component 120) having a first and second position which are both laterally and longitudinally 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first set of position aligners and the set of openings, as disclosed by Newby, to include components (such as rails 225-228 and grooves 235-238) that provide for lateral movement, as taught by Lindsay, in order to allow a user to adjust their mandibular from side to side while the device is positioned within the user’s mouth (Lindsay, Paragraph 0034). This may benefit people who grind their teeth at night (bruxism) (Lindsay, Paragraph 0017).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0207021 A1 (Newby) in view of US 2011/0017220 A1 (Lindsay) and further in view of US 5,499,633 (Fenton).
In regards to Claim 9, Newby in view of Lindsay discloses the invention as claimed above.
Newby in view of Lindsay further discloses the first set of position aligners 21 (ribs 21) comprises a set of pegs (Newby, Paragraph 0042, the ribs 21 can be substantially cylindrical. Both sides of the upper frame 20 as shown in Fig 7 are depicted as having ribs 21); and
the set of openings 41 (mating portions 41) comprises a set of channels 46 (channels 46) aligned perpendicular to a row of bottom teeth of the user (Paragraph 0049, the upper frame 20 can further include ribs. The ribs can be pressed into channels 46 of mating portion 41 of the lower frame to hold the two halves together. The adjustment can be performed by a user while the device is in the user’s mouth. The user can bite thereby forcing the rib into the channels 46 of the mating portion 41 and also causing the teeth 44 to interlock with corresponding teeth on the upper frame. Because the user interacts with the ribs and channels by biting, the channels are perpendicular to a row of bottom teeth 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the set of pegs and set of openings, as disclosed by Newby in view of Lindsay, to be configured to have a channel accept a peg, as taught by Newby, in order to create a snap fit between the top and bottom half of the apparatus (Newby, Paragraph 0043).
Newby in view of Lindsay does not further disclose:
wherein a channel of the set of channels is configured to accept a first peg and a second peg of the set of pegs.
Fenton teaches an analogous apparatus (Title, Anti-snoring deice with adjustable upper and lower relational members), further teaching an analogous channel 38 (lower stanchions 38) is configured to accept a first peg 36 and a second peg 36 of the set of pegs (Col 7, Lines 30-38, a pair of upper stanchions 34 which have a plurality of downwardly facing projections 36 extending therefrom. Lower member 16 is provided with a pair of lower stanchions 38 of substantially similar shape to those of the upper stanchions) for the purpose of adjusting a lower member 16 into a desired anterior position with respect to upper member 12, thereby positioning the lower jaw into any forward position selected by the user (Col 7, Lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the channel and pegs, as disclosed by Newby in view of Lindsay, to have a channel be configured to accept a first peg and a second peg from a set of pegs, as taught by Fenton, in order to further allow for adjustment of the lower jaw into any forward position, in conjunction with the function of the teeth 25 as disclosed by Newby.
In regards to Claim 10, Newby in view of Lindsay and Fenton discloses the invention as claimed above.

the channel 38 (Fenton, lower stanchion 38) is curved towards the front of the bottom position adjuster 16 (Fenton, analogous lower position adjuster 16) (Fenton, Fig 4, wherein the stanchions are curved towards the front of the bottom position adjuster); or
the channel comprises a bend, wherein an outside of the bend faces towards the front of the bottom position adjuster (Fenton, Fig 4, wherein the stanchions are curved towards the front of the bottom position adjuster) for the purpose of being tapered such that a tongue space 18 is created to allow more forward movement of the tongue to reduce snoring, and allowing air to pass between the cheek side of the stanchions and the cheek, to enable the user to orally breathe while using the device (Fenton, Col 4, Lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the channel, as disclosed by Newby in view of Lindsay and Fenton, to be curved towards a front of the bottom position adjuster, as taught by Fenton, in order to be tapered such that a tongue space 18 is created to allow more forward movement of the tongue to reduce snoring, and allowing air to pass between the cheek side of the stanchions and the cheek, to enable the user to orally breathe while using the device (Fenton, Col 4, Lines 5-15).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0207021 A1 (Newby) in view of US 2011/0017220 A1 (Lindsay) and further in view of US 2012/0231932 A1 (Rafih et al., hereinafter referred to as Rafih).
In regards to Claim 11, Newby in view of Lindsay discloses the invention as claimed above.
Newby in view of Lindsay does not further disclose: wherein the top tray 10 (Newby, upper bite tray 10) comprises a compressible barrier between the upper teeth and the top position adjuster as the user wears the upper mandible tray; or
the bottom tray comprises a second compressible barrier positioned between the lower teeth and the bottom position adjuster as the user wears the lower mandible tray.
Rafih teaches an analogous apparatus (being an oral appliance), further teaching an analogous tray 102 (channel 102) comprises a compressible barrier 110, 112 (bite pads 110, 112) between the upper teeth and an analogous top position adjuster 160, 162 (cores 160, 162) as the user wears the upper mandible tray 100 (Abstract, a bite pad adapted to accept teeth from the other of the upper jaw and the lower jaw, the bite pad extending from the base and including a pliable chamber that partially deforms when compressed) for the purpose of allowing the lower jaw to find a balanced position relative to the upper jaw which will correspond to a position at which the facial muscles are generally at minimal tension (Abstract).
Although Rafih does not further disclose a bottom tray, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top and bottom tray to comprise a compressible barrier positioned between the teeth and the position adjuster, as taught by Rafih, in order to allow the lower jaw to find a balanced position relative to the upper jaw which will correspond to a position at which the facial muscles are generally at minimal tension. This naturally urges the lower jaw forward relative to the upper jaw (Rafih, Abstract).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0207021 A1 (Newby) in view of US 2011/0017220 A1 (Lindsay) and further in view of US 2014/0352704 A1 (Farrell).
In regards to Claim 12, Newby in view of Lindsay discloses the invention as claimed above.
Newby in view of Lindsay does not further disclose:
the top tray comprises a remoldable polymer, wherein the remoldable polymer retains shape at a temperature up to 110 degrees Fahrenheit and changes shape at a temperature between 110 degrees Fahrenheit and 200 degrees Fahrenheit;
the bottom tray comprises the remoldable polymer;
the top position adjuster comprises a rigid polymer, wherein the rigid polymer retains shape at the temperature between 110 degrees Fahrenheit and 200 degrees Fahrenheit; or
the bottom position adjuster comprises the rigid polymer.
Farrell teaches an analogous apparatus (Title, Oral appliance for protecting the teeth of the user), further teaching an analogous top tray 32 (inner wall member 32) comprises a remoldable polymer (Paragraph 0039, the inner wall member is able to be heated in boiling water and moulded in situ as per conventional EVA mouthguards), wherein the remoldable polymer retains shape at a temperature up to 110 degrees and changes shape at a temperature between 110 degrees Fahrenheit and 200 degrees Fahrenheit (Paragraph 0033, the inner wall member is formed from a material that softens at below about 100 degrees Celsius, suitably between about 70 degrees Celsius and about 95 degrees Celsius. This is roughly 158-203 degrees Fahrenheit);
the bottom tray comprises the remoldable polymer;
an analogous top position adjuster 60 (base member 60) comprises a rigid polymer (Paragraph 0025, the base member is suitably formed from a thermoplastic elastomer or rubber material that allows the base to be molded using conventional thermoplastic molding technique. Thermoplastic rubbers include thermoplastic polystyrene. Particularly preferred materials are the polystyrene butadiene block copolymers), wherein the rigid polymer retains shape at the temperature between 110 degrees Fahrenheit and 200 degrees Fahrenheit (Paragraph 0026, at any temperature between about -
the bottom position adjuster comprises the rigid polymer for the purpose of having a base member that does not deform while the device is boiling, but the inner wall member does, allowing the device to be molded to a user’s bite while providing rigidity in the form of a core (Paragraphs 0002-0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top tray to comprise a remoldable polymer, or the top position adjuster to comprise a rigid polymer, as disclosed by Newby in view of Lindsay, and taught by Farrell, in order to allow a mouthguard to be easily mounted onto a user’s mouth (Farrell, Paragraph 0006) while providing a base member, to provide a degree of comfort to the appliance (Farrell, Paragraph 0029).
In regards to Claim 13, Newby in view of Lindsay and Farrell discloses the invention as claimed above.
Newby in view of Lindsay and Farrell further discloses wherein the remoldable polymer comprises ethylene-vinyl acetate (Farrell, Paragraph 0035, an especially preferred material for the inner wall member is EVA); or
the rigid polymer comprises polyurethane plastic (Farrell, Paragraph 0025, thermoplastic rubbers include soft polyurethanes) for the purpose of having a base member that does not deform while the device is boiling, but the inner wall member does, allowing the device to be molded to a user’s bite while providing rigidity in the form of a core (Paragraphs 0002-0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remoldable polymer or rigid polymer, as disclosed by Newby in view of Lindsay, to be EVA and a polyurethane plastic, respectively, as taught by Farrell, in order to allow a mouthguard to be easily .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0207021 A1 (Newby) in view of US 2011/0017220 A1 (Lindsay) and further in view of US 2018/0078344 A1 (Falkel).
In regards to Claim 14, Newby in view of Lindsay discloses the invention as claimed above.
Newby in view of Lindsay does not further disclose:
the first set of fastener sides and the second set of fastener sides comprise a hook-and-catch snap joint.
Falkel teaches an analogous apparatus (Title, Combined Orthodontic Movement of Teeth with Temporomandibular Joint Therapy), further teaching an analogous first set of fastener sides 12 (base of a maxillary block 12) and the second set of fastener sides (on a maxillary oral tray) comprise a hook-and-catch snap joint (Paragraph 0067, the blocks 12, 14 can fit over a portion of an oral tray with a friction fit and/or a snap fit) for the purpose of enabling a modular design, which can be especially advantageous to allow reuse and/or repositioning of the blocks 12, 14 along the arch of the maxillary dentition on a single aligner or on multiple successive aligners (Paragraph 0067).
While Falkel does not further disclose a third set of fastener sides, a fourth set of fastener sides, and a first set of position aligners, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first set of fastener sides, the second set of fastener sides, the third set of fastener sides, the fourth set of fastener sides, and the first set of position aligners, as disclosed by Newby in view of Lindsay, to comprise a hook-and-catch snap joint, as taught by Falkel in order to enable a modular design to allow for reuse and repositioning of each element as a user progresses to newer, successive aligners (Falkel, Paragraph 0067).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        
14 June 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786